ocean pines association inc petitioner v commissioner of internal revenue respondent docket no filed date p a homeowners_association exempt from tax under sec_501 i r c operated two parking lots and a beach club eight miles from the area in which its members lived the parking lots and the primary beach club facilities were acces- sible only to the association’s members and their guests the association did not report its net_income from the parking lot and beach club activities as unrelated_business_taxable_income on its tax returns for and r issued a notice_of_deficiency determining that the net_income was subject_to the unrelated_business_income_tax because the operation of the parking lots and the beach club is not substantially related to the promotion of community welfare the purpose constituting the basis of the association’s exemption under sec_501 i r c see sec_1_501_c_4_-1 sec_1_513-1 d income_tax regs and because the revenue received from operating the parking lots is not rent from real_property under sec_512 i r c held the operation of the parking lots and the beach club is not substantially related to the pro- motion of community welfare because the facilities are not open to the general_public held further the revenue received from operating the parking lots is not rent from real_property steven m gevarter for petitioner jared w murphy for respondent opinion morrison judge on date respondent commissioner of internal revenue mailed a notice of defi- ciency for the taxable years and to petitioner ocean pines association inc we refer to respondent as the irs we refer to petitioner as the association in the notice the irs determined the following deficiencies in income_tax and additions to tax under sec_6651 unless otherwise indicated all section references are to the internal_revenue_code in effect verdate 0ct date jkt po frm fmt sfmt v files ocean sheila ocean pines association inc v commissioner year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number after concessions the issues remaining for decision are whether the association’s operation of a beach club and two nearby parking lots is substantially related to the promotion of community welfare we hold that the operation is not substantially related and that therefore the operation is sub- ject to the tax on unrelated-business income and whether the revenue received by the association from its members for parking on its two parking lots is exempt from the tax on unrelated-business income as rent from real prop- erty within the meaning of sec_512 we hold that the revenue is not rent from real_property background the parties agreed to submit this case to the court with- out trial under rule we adopt as findings_of_fact all statements contained in the stipulation of facts the stipula- tion of facts and the attached exhibits are incorporated here by this reference the association is a homeowners associa- tion and nonstock corporation organized and incorporated under the laws of maryland with its principal office in mary- land the irs ruled that it was exempt from federal_income_tax as an organization described in sec_501 civic league or organizations not organized for profit but operated exclusively for the promotion of social welfare the association’s articles of incorporation state that one of its purposes is to further and promote the community wel- fare of property owners in the residential community located in worcester county maryland known as ‘ocean pines’ its membership consists of all of the owners of residential prop- erty within the big_number acre area known as ocean pines according to the census the population of ocean pines was big_number the association collects property assessments and other fees from its members and enforces zoning restric- tions against its members it maintains bulkheads road- for the years at issue and all rule references are to the tax_court rules_of_practice and proce- dure verdate 0ct date jkt po frm fmt sfmt v files ocean sheila united_states tax_court reports ways and parking lots within ocean pines the association also operates recreational facilities in ocean pines that are open to both members and nonmembers including five swim- ming pools a golf course two marinas a yacht club tennis complexes a soccer field parks and five walking trails the association provides through its recreation and parks department various seminars sports camps a children’s softball league swimming lessons and adult aquatic pro- grams to both members and nonmembers some of the rec- reational facilities and services described above are free others are available only for a fee which is typically higher for nonmembers than members the association maintains two volunteer fire stations and a police force parking within the ocean pines area is free and open to both members and nonmembers the association owns beachfront property approximately eight miles from the ocean pines area in ocean city an area within worcester county maryland the ocean city prop- erty consists of two parking lots containing parking spaces in total and an oceanfront beach club known as the ocean pines beach club the association’s members who use the parking lots and the beach club commute approximately minutes by car from ocean pines to ocean city the beach club is open from the beginning of memorial day weekend until labor day we refer to this period as the summer months the beach club is closed during the eve- nings unless reserved for special events the beach club allows both association members and nonmembers to pur- chase food and beverage services and to use its restrooms for free however the swimming pool gym lockers and shower facilities are accessible only to association members the record does not reveal whether the association charges a separate fee to its members who use these facilities in the summer months the association limits use of the parking lots to its members who have purchased parking lot permits and their guests they may use the parking lots during the day until p m only the association’s members are eligible to purchase permits for the parking lots the association’s members must pay a weekly or monthly fee depending on the period for which the permit is issued the association’s employees in ocean pines issue the permits the association leases the parking lots to third-party businesses during the verdate 0ct date jkt po frm fmt sfmt v files ocean sheila ocean pines association inc v commissioner summer months from approximately p m until approxi- mately a m the association also leases the lots during all nonsummer months it provides no significant services to the third-party businesses the association employs a guard daily during the summer months from a m until p m the guard removes a chain barring entrance to the parking lots at the beginning of each day during the summer months and replaces it at the end of each summer day and checks the parking permit decals on the vehicles as they enter the parking lots if the vehicles do not have permit decals they are turned away if any vehicle remains on the parking lot from the periods of use by the third-party businesses the parking guard places a note on the vehicle demanding that the owner remove the vehicle from the parking lot as soon as possible the parking guard does not collect fees or park vehicles the lots offer no valet services parking is available upon a first-come first-served basis ie there are no assigned parking spaces the association does not maintain common areas in ocean city such as beach or bike paths nor does it levy assessments on the residents or homeowners in ocean city in the association received dollar_figure in revenue from the two parking lots dollar_figure of which was paid_by the third- party businesses it paid dollar_figure in expenses attributable to the operation of the parking lots by the association as opposed to the leasing of the parking lots to third-party businesses it incurred a dollar_figure net_loss for operation of the beach club in in the association received dollar_figure in revenue from the two parking lots dollar_figure of which was paid_by third-party businesses it paid dollar_figure in expenses attributable to the operation of the parking lots by the association it incurred a dollar_figure net_loss for operation of the beach club in the association timely filed form_990 return of organization exempt from income_tax but did not file the form on which the unrelated_business_income_tax is reported form 990-t exempt_organization business income_tax return the form_990 is not in the record the irs issued a notice_of_deficiency to the association on date discussed above determining that the association owed unrelated_business_income_tax on the net_income attributable to the operation of its parking lots the net_income figures used to calculate the deficiency in unre- verdate 0ct date jkt po frm fmt sfmt v files ocean sheila united_states tax_court reports lated business income_tax for each tax_year at issue included the income from the leasing of the parking lots to third par- ties and a deduction for the parking lot expenses but excluded the losses from the operation of the beach club the irs determined the late-filing addition_to_tax in the notice because the association failed to file a form 990-t the association filed a petition in response to the notice_of_deficiency when this case was called from the calendar for the trial session of this court at baltimore maryland the parties filed a joint motion for leave to submit the case under rule which the court granted and a stipulation of set- tled issues in the stipulation of settled issues the irs con- ceded that the revenue received by the association from the leasing of its ocean city parking lots to third parties in the evening hours and during the off-sea- son is excepted from sec_511 unrelated_business_taxable_income because it satisfies the sec_512 exception to unrelated_business_income for the rent from real_property the irs also conceded that the association was not liable for the late-filing addition_to_tax under sec_6651 because it relied on the advice of its accountants in deter- mining that filing a form 990-t for the years at issue was not necessary the parties stipulated that the amount of net_income from the association’s operation of the parking lots and the beach club potentially subject_to the unrelated busi- ness income_tax is dollar_figure in and dollar_figure in these net_income amounts were calculated by excluding the revenue received from the third-party businesses for rental of the parking lots by including the parking lot fees received from members of the association by deducting the losses from the operation of the beach club and by deducting all of the expenses from the operation of the parking lots discussion the association has the burden of proving that the deter- minations of the deficiencies in the notice are wrong see as explained below the irs now concedes that the losses from the operation of the beach club are deductible against the net_income figures used to calculate the deficiency the revenue referred to in the stipulation of settled issues is the dollar_figure paid in and the dollar_figure paid in by the third-party businesses unreduced by any expenses allocable to the association’s operation of the parking lots verdate 0ct date jkt po frm fmt sfmt v files ocean sheila ocean pines association inc v commissioner rule a 290_us_111 for reasons explained below we hold that the operation of the parking lots and the beach club is not substantially related to the promotion of community welfare and that the income from operation of the parking lots is not rent from real_property within the meaning of sec_512 there- fore the income from operation of the parking lots and the beach club is subject_to the unrelated_business_income_tax i whether the operation of the parking lots and the beach club is substantially related to the promotion of com- munity welfare sec_501 exempts from federal tax civic leagues or organizations not organized for profit but operated exclu- sively for the promotion of social welfare regulations clarify that an organization is operated exclusively for the pro- motion of social welfare if it is primarily engaged in pro- moting in some way the common good and general welfare of the people of the community sec_1_501_c_4_-1 income_tax regs by implication the regulation defines exclusively to mean primarily thus an organization will not be denied exemption if it partakes in activities not in fur- therance of an exempt_purpose so long as such noncon- forming activities are insubstantial in comparison to activi- ties which further exempt_purpose s ky bar found inc v commissioner 78_tc_921 sec_501 organizations like some other types of tax-exempt organiza- tions must pay income_tax on their unrelated business tax- able income see sec_511 sec_512 defines unrelated_business_taxable_income it provides except as otherwise provided in this subsection the term unrelated busi- ness taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the deductions allowed by this chapter which are directly connected with the carrying on of such trade_or_business both computed with the modi- fications provided in subsection b sec_513 provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such verdate 0ct date jkt po frm fmt sfmt v files ocean sheila united_states tax_court reports organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 accordingly income is unrelated_business_taxable_income if it is derived from a regularly carried-on trade_or_business that is not substantially related to the purpose con- stituting the basis of the organization’s exemption under sec_501 see sec_1_513-1 d income_tax regs for the conduct_of_a_trade_or_business to be substantially related to the purpose or purposes for which the organization was granted a tax exemption performance of the services from which the gross_income is derived must contribute impor- tantly to the accomplishment of these purposes sec_1 d income_tax regs the parties agree that the parking lot and beach club activity constitute a regularly carried-on trade_or_business but disagree as to whether the activity is substantially related to the purpose of promoting community welfare the purpose constituting the basis of the associa- tion’s exemption under sec_501 the association contends that the parking lot and beach club activity promote the community welfare of the prop- erty owners of ocean pines which is one of the purposes of the association that was set forth in its articles of incorpora- tion it argues that the ability to walk on the beach or swim either in the ocean or in the pool at the beach club directly promotes the health and wellness ie ‘community welfare’ of the association’s members the irs argues first that the facilities at the beach club are solely recreational and thus would be nontaxable if operated by a sec_501 organization a club that is orga- nized for pleasure recreation and other nonprofitable pur- poses but are taxable because they are operated by a sec_501 organization it argues second that the beach club and the parking lots do not promote community welfare because they are not open to the general_public we need not determine whether the irs’s first argument is correct we agree with the irs’s second argument we conclude that the operation of the beach club and the parking lots does not pro- mote community welfare because they are not accessible to nonmembers that is the general_public in 868_f2d_108 4th cir the court_of_appeals for the fourth circuit held that a homeowners_association that verdate 0ct date jkt po frm fmt sfmt v files ocean sheila ocean pines association inc v commissioner restricts the use of its facilities to its members does not pro- mote the welfare of the community although flat top con- cerned the question of eligibility for sec_501 status as opposed to the question of whether a particular activity of a sec_501 organization is substantially related to the promotion of community welfare and is therefore exempt from the unrelated_business_income_tax the two questions are related as the tax_court held in 78_tc_246 affd 726_f2d_1097 6th cir logically if activities do not contribute to an organization’s tax-exempt purpose in the context of determining whether an organization qualifies for exemption then surely these same activities cannot be said to be related to the organization’s exempt_purpose in the context of the ubti provisions applying these principles a homeowners_association gen- erally does not promote community welfare if all of the association’s facilities are closed to the general_public ie closed to nonmembers of the association see flat top lake association inc v united_states supra pincite it fol- lows that if a homeowners_association has one facility that is closed to the general_public then that facility is not substantially related to the promotion of community welfare the income from that facility is subject_to the unrelated busi- ness income_tax unless an exception applies the irs does not contend that the association’s tax-exempt status should be revoked it concedes that most of the association’s facilities and services are open to the general_public its contention is that income from the portion of its facilities not open to the general_public ie the beach club and the parking lots is subject_to the unrelated_business_income_tax because the operation of these facilities is not substantially related to the promotion of community welfare we agree the parking lots and the beach club are not acces- sible to the general_public only association members and the association argues for these purposes that its membership is so broad that its member- ship should be considered the general_public and therefore its parking lots and beach club which are open only to its members and their guests should be considered open to the general_public but the court in flat top held that a homeowners_association that operates for the exclu- sive benefit of its members does not serve a ‘community’ as that term relates to the broader concept of social welfare 868_f2d_108 4th cir verdate 0ct date jkt po frm fmt sfmt v files ocean sheila united_states tax_court reports their guests may park in the parking lots although the beach club allows both association members and nonmem- bers to access its food and beverage services and its rest- rooms its primary facilities the swimming pool gym lockers and showers are accessible only to the association’s mem- bers thus the operation of the parking lots and the beach club is not substantially related to the purpose of pro- moting social welfare within the meaning of sec_501 because they are not open to the general_public thus unless an exception applies the income attributable to the operation of the parking lots and the beach club is sub- ject to the unrelated_business_income_tax ii whether parking lot income is rent from real_property within the meaning of sec_512 sec_512 provides that unrelated_business_taxable_income is income earned by a tax-exempt_organization from an unrelated_trade_or_business it regularly carries on subject_to the modifications in sec_512 one of these modifica- tions in sec_512 is that rents from real prop- erty are excluded from unrelated_business_taxable_income the irs claims that the income from operating the two parking lots is not rent from real_property because of state- ments in legislative reports and because it says a regulation explicitly bars income from operation of a parking lot from qualification for the exception the association contends that under the regulation the income from operating the two parking lots is rent from real_property we agree with the irs when congress enacted the unrelated_business_income_tax provisions as part of the revenue act of ch 64_stat_906 the house ways_and_means_committee report stated that the provision of the law excluding rents_from_real_property income was intended to exclude income from passive ownership of assets from unrelated business taxable the tax applied to unrelated_business_taxable_income does not apply to dividends interest royalties including of course overriding royalties rents other than certain rents on property acquired with borrowed funds and gains from sales of leased property your committee believes that such passive_income should not be taxed where it is used for exempt purposes because investments producing incomes of these types have long been rec- verdate 0ct date jkt po frm fmt sfmt v files ocean sheila ocean pines association inc v commissioner ognized as proper for educational and charitable organizations h rept 81st cong 2d sess 1950_2_cb_380 it later stated the term rents_from_real_property does not include income from the oper- ation of a hotel but does include rents derived from a lease of the hotel itself similarly income derived from the operation of a parking lot is not considered rents_from_real_property id pincite c b pincite emphasis added the senate_finance_committee report also included the lan- guage above regarding operation of a hotel and a parking lot s rept 81st cong 2d sess 1950_2_cb_483 the tax on unrelated_business_income as enacted in did not apply to churches and some other tax-exempt organizations revenue act of sec_421 64_stat_948 in the treasury_department recommended extending the unrelated_business_income_tax to all tax- exempt_organizations u s treasury dept tax reform studies and proposals part the joint com- mittee staff supported the treasury department’s rec- ommendation citing its own research on the scope of churches’ unrelated business activities one of the examples of an unrelated business given by the staff was a church’s operation of a parking lot staff of joint comm on taxation tax-exempt organizations j comm print the house ways_and_means_committee report on the tax reform act of publaw_91_172 83_stat_487 incor- porated the joint committee’s examples of proliferating church-operated businesses in describing why it was recom- mending an expansion of the unrelated_business_income_tax there is inequity in taxing certain exempt_organizations on their unre- lated business income and not taxing others it has become apparent that organizations now subject_to the provision and those not subject_to it are equally apt to engage in unrelated business for example numerous busi- ness activities of churches have come to the attention of the committee some churches are involved in operating chains of religious bookstores hotels factories companies leasing business property radio and tv sta- tions newspapers parking lots record companies groceries bakeries cleaners candy sale businesses restaurants etc emphasis added verdate 0ct date jkt po frm fmt sfmt v files ocean sheila united_states tax_court reports the bill in extending the unrelated_business_income_tax to churches pro- vides a period of time for churches to dispose_of unrelated business or to spin them off in separate taxable corporations h rept part pincite 1969_3_cb_200 similarly the report of the senate_finance_committee stated in recent years many of the exempt_organizations not now subject_to the unrelated_business_income tax-such as churches social clubs fraternal beneficiary societies etc -have begun to engage in substantial commercial activity for example numerous business activities of churches have come to the attention of the committee some churches are engaged in operating publishing houses hotels factories radio and tv stations parking lots newspapers bakeries restaurants etc furthermore it is difficult to jus- tify taxing a university or hospital which runs a public restaurant or hotel or other business and not tax a country club or lodge engaged in similar activity s rept pincite 1969_3_cb_423 emphasis added the reports suggest that income from operating a parking lot was not exempt from the unrelated_business_income_tax under any provision the legislative_history stated or implied four times that the operation of parking lots yields unrelated_business_taxable_income and not rent from real_property sec_1_512_b_-1 income_tax regs provides that income from the operation of a parking lot is not rent from real_property the regulation provides rendering of services for purposes of this paragraph payments for the use or occupancy of rooms and other space where services are also ren- dered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages does not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for his con- venience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies the collection of trash etc are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units of offices in any office building etc are generally treated as rent from real_property emphasis added the association in interpreting the above regulation argues that income from operating a parking lot is rent from real verdate 0ct date jkt po frm fmt sfmt v files ocean sheila ocean pines association inc v commissioner property unless the services provided by the tax-exempt_organization in operating it are substantial it states that the services it provides at the lots ie the provision of parking guards to open the lots and to check parking decals are insubstantial it compares its level of service to its parking lot customers to the level of service involved in the trash collection mentioned in the regulation but the test in the regulation for determining whether the services are ren- dered to the occupant and therefore disqualify the organiza- tion from using the rental exception is not whether the serv- ices provided are substantial but whether the services are primarily for the convenience of the occupant and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occu- pancy only and as to the question of whether the services provided by an operator of a parking lot satisfy this test the regulation also provides guidance the first sentence of the regulation lists the use or occupancy of space in parking lots as an example of use or occupancy of rooms and other space where services are also rendered to the occupant the regulation as we interpret it determines that the services provided by an operator of a parking lot at least a typical parking lot are primarily for the convenience of the cus- tomer and are other than those usually or customarily ren- dered in connection with the rental of rooms or space for occupancy only although this conclusion might not apply to a parking lot that is so unusual that it would not be consid- ered a parking lot within the ordinary meaning of the term there is nothing to suggest that the services the association provides to its parking lot customers are unusual in this con- text thus the net_income the association earned from oper- ating the parking lots during the summer months does not constitute rent from real_property as defined in sec_512 the net_income is subject_to the unrelated_business_income_tax in reaching our holdings here we have considered all argu- ments made and to the extent not mentioned above we con- clude they are moot irrelevant or without merit the lease payments from third-party businesses are rent from real_property under the regu- lation and thus were properly conceded by the irs as excludable from unrelated business tax- able income because ocean pines did not directly operate the parking lot on the behalf of the third-party businesses verdate 0ct date jkt po frm fmt sfmt v files ocean sheila united_states tax_court reports to reflect the foregoing decision will be entered under rule f verdate 0ct date jkt po frm fmt sfmt v files ocean sheila
